                Case 2:19-cv-01773-MAT Document 19 Filed 04/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE

10   LAWRENCE C.,                                            Civil No. 2:19-CV-01773-MAT

11            Plaintiff,

12            vs.                                            ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge will:

18            (1) reevaluate the severity of the claimant’s impairments;

19            (2) obtain, if available, the testimony or written opinion of a medical expert regarding the

20                  claimant's mental limitations during the relevant period, and provide the claimant the

21                  opportunity to either propound interrogatories to the medical expert or ask the

22                  medical expert questions at a hearing;

23            (3) reevaluate medical opinions of record, including those of Drs. Hart and Chalstrom;

24

     Page 1         ORDER - [2:19-CV-01773-MAT]
                Case 2:19-cv-01773-MAT Document 19 Filed 04/21/20 Page 2 of 2


 1
              (4) reevaluate the claimant’s residual functional capacity consistent with SSR 96-8p, and
 2
                 proceed with the sequential evaluation, as necessary; and
 3
              (5) issue a new decision.
 4
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
 5
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
 6
     U.S.C. § 1920, upon proper request to this Court.
 7
              DATED this 21st day of April, 2020.
 8

 9

10
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
11

12

13   Presented by:

14   s/ Stephen Dmetruk
     STEPHEN DMETRUK
15   Special Assistant United States Attorney
     Office of the General Counsel
16   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
17   Seattle, WA 98104-7075
     Telephone: (206) 615-3725
18   Fax: (206) 615-2531
     stephen.dmetruk@ssa.gov
19

20

21

22

23

24

     Page 2      ORDER - [2:19-CV-01773-MAT]
